COOK, Judge,
concurring in part and dissenting in part:
I concur in the resolution of the assertion of error concerning the proper legal standard vis-a-vis parental discipline. I cannot agree, however, that the trial judge met the requirements of United States v. Green,1 in her inquiry into the terms of the pretrial agreement.
This is a classic example of a hard case making bad law.2 I defer to no one in my conviction that any parent who abuses his privileged position by tyrannizing his helpless and trusting child, as this appellant confessed to doing, is deserving of the harshest kind of retribution. Nevertheless, the maintenance of a civilized society also *832demands that such retribution be imposed in an orderly consistent manner,3 even in instances of the most heinous crimes.
The inquiry of the appellant concerning the six automatic cancellation provisions, quoted in its entirety in the majority opinion, falls manifestly short, in my view, of obtaining the appellant’s understanding of the meaning and effect of each condition of his pretrial agreement. Contrary to the perception of the majority, my visual acuity does not reveal any reference by the trial judge to the conditions mentioned in paragraphs 4 through 6 and, necessarily, the record does not divulge the appellant’s understanding of those clauses.
Finally, I do not believe that the mere recitation by the trial judge of the quantum portion of the agreement, as was done in this case, establishes the appellant’s appreciation of its meaning and effect. True, the trial judge explored the matter in some depth after the jury announced its sentence, but, in a trial with members, as I read United States v. Green, supra, the entire inquiry is to be accomplished prior to the acceptance of the guilty plea.
In any event, the trial judge failed to strictly adhere to the terms of United States v. Green, supra, as compelled by the decision in United States v. King, 3 M.J. 458 (C.M.A.1977), and therefore the appellant should be permitted to plead anew.

. 1 M.J. 453 (C.M.A.1976).


. “Hard cases make bad law.” Ram, Legal Judgement 116 (1871) (attributed to Lord Tenterden).


. “One of the most fundamental social interests is that the law shall be uniform and impartial.” Cardozo, Nature of Judicial Process, 112.